Citation Nr: 1608071	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  15-03 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for vertigo.  

2.  Entitlement to an increased disability rating for vertigo, currently rated at 10 percent, subject to a decision on restoration of a 30 percent rating.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from March 1964 to January 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the RO in Waco, Texas.

Although the RO has characterized the rating issue as an appeal of a rating reduction, the Veteran has argued that a rating in excess of 30 percent is also warranted for vertigo and the Board has characterized the appeal as including a request for an increased rating.  In so doing, the Board finds that the Veteran has been given adequate notice regarding the requirements for an increased rating, and there is no prejudice to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran has asserted that his service-connected vertigo renders him unemployable and that issue is considered a component of the appealed rating issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In March 2011, the RO assigned a 30 percent initial rating for vertigo, effective November 30, 2010.

2.  In March 2012, the RO proposed to reduce the rating for vertigo from 30 percent to 10 percent.

3.  By a November 2012 rating decision, the RO reduced the rating for vertigo from 30 percent to 10 percent, effective February 1, 2013.

4.  At the time of the rating reduction, there had not been a sustained improvement in the Veteran's actual symptomatology or an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  

5.  For the entire period of this appeal, the Veteran's vertigo has been manifested by dizziness and occasional staggering; however, he does not have Meniere's syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent disability rating for vertigo are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.951, 4.87, Diagnostic Code 6204 (2015).

2.  The criteria for a rating higher than 30 percent for vertigo have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.87, Diagnostic Codes 6204, 6205 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Reduction

Prior to reducing a disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2015); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  

These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

When a disability has not become stable and is likely to improve, and the disability rating has not continued at the same level for at least five years, a reexamination disclosing improvement in that disability will warrant a reduction in its rating.  38 C.F.R. § 3.344(c).  The duration of the disability rating at issue is measured by the effective date assigned for that rating until the effective date of the actual reduction.  Brown, 5 Vet. App. at 418 (1993).

If a reduction in a service-connected disability rating is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  A period of 60 days is allowed for response.  Id.  Furthermore, the effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e), (i).

Here, the Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements for rating reductions.  The proper procedure was followed for effectuating a reduction in this matter.  Moreover, because the 30 percent evaluation was effective November 30, 2010, and reduced to 10 percent effective February 1, 2013, it had not been in effect for five years or more.  As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are not determinative in this instance.  Under 38 C.F.R. § 3.344(c), the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of that section become applicable.  

In a March 2011 rating decision, service connection was granted for vertigo secondary to bilateral hearing loss; an initial rating of 30 percent was assigned under Diagnostic Code 6203; and an effective of November 30, 2010, was assigned for the grant of service connection.  The current appeal arises from a finding of the RO that the grant of an initial rating of 30 percent for vertigo was based on Clear and Unmistakable Error (CUE).  In a March 2012 decision, the RO proposed a reduction of the rating to 10 percent and notified the Veteran of the reasons for the proposed reduction.  In a November 2012 decision, the RO reduced the rating from 30 percent to 10 percent, effective February 1, 2013.    

Under Diagnostic Code 6204, peripheral vestibular disorders are assigned a rating of 30 percent where there is dizziness and occasional staggering.  A 10 percent rating is assigned with occasional dizziness.  Note: Objective findings supporting a diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.  See 38 C.F.R. § 4.87, Diagnostic Code 6204. 

The term "staggering" is not defined in the rating schedule, but is generally defined as standing or proceeding unsteadily.  See Webster's New College Dictionary, 3rd ed., at 1099. 

Under Diagnostic Code 6205, Ménière's syndrome (endolymphatic hydrops) is assigned a 100 percent rating where there is hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  A 60 percent rating is for assignment where there is hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A 30 percent rating is for assignment where there is hearing impairment with vertigo less than once a month, with or without tinnitus.  Note: Evaluate Ménière's syndrome either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation.  Do not combine an evaluation for hearing impairment, tinnitus, or vertigo with an evaluation under diagnostic code 6205.  See 38 C.F.R. § 4.87, Diagnostic Code 6205.  

"[C]erebellar gait" is "a staggering ataxic gait, sometimes with a tendency to fall to one side, indicative of cerebellar lesions."  See Dorland's Illustrated Medical Dictionary 764 (31st ed. 2007).  An "ataxic gait" is "an unsteady, uncoordinated walk, with a wide base and the feet thrown out, due to some form of ataxia."  Id.  See also the citation of these definitions by the United States Court of Appeals for Veterans' Claims (Veterans Court) in Camp v. Shinseki, 12-1559, 2013 WL 1868083 (Vet App. 2013).  

A June 2009 VA examination report reveals a history of vertigo or dizziness, which is constant, with onset in the 1970s, but with no history of balance or gait problems.  The examiner found no signs of a staggering gait or imbalance.  

An April 15, 2010, VA outpatient report reveals complaint of vertigo off and on for the past five years, but no acute problems at that time.  The diagnosis was chronic recurrent vertigo.  

An April 27, 2010, VA outpatient report reveals complaint of feeling "foggy" when he has mild attacks of vertigo; intense attacks make him feel like he just got off a merry-go-round.  The Veteran reported that it is rare for him to have a symptom-free day.  There was no limb ataxia noted on examination.  Romberg sign was absent.  The Veteran walked on heels and toes and in tandem.  

The Romberg sign is defined as swaying of the body or falling when standing with the feet close together and the eyes closed; the result of loss of joint position sense, seen in tabes dorsalis and other diseases affecting the posterior columns.  See Dorland's Illustrated Medical Dictionary 1739 (31st ed. 2007). 

A June 2010 Vestibular Evaluation Report conducted at UMC Health System notes complaint of recurrent dizziness that began several years ago, but has been getting more frequent recently.  The Veteran reported daily episodes of dizziness accompanied by nausea.  Testing for vestibular functioning revealed a 33 percent weakness in the right ear.  This unilateral weakness on the right side was found to indicate the presence of right peripheral, i.e., nerve or end-organ vestibular pathology.  

A November 16, 2010, ENT Clinic report notes complaint of a little vertigo almost every day rated at 3 to 4 on a scale of 1 to 10, lasting all day, with imbalance, nausea, no vomiting, and with spinning lasting seconds.  The Veteran reported problems mentally focusing with episodes, like he is in a fog.  The diagnosis was peripheral vertigo.

A June 11, 2012, Video Nystagmography (VNG) Evaluation Report of the UMC Health System, Hearing and Balance Center reveals complaint of episodes of dizziness with a spinning/turning sensation associated with possible diplopia, nausea, tinnitus, unsteadiness, disequilibrium, loss of balance, and a swaying sensation.  Dix-Hallpike Testing revealed the Veteran was asymptomatic and no torsional nystagmus was observed or recorded.  Horizontal Tracking and Optokinetic testing revealed abnormal results consistent with abnormal smooth pursuit in the rightward and leftward directions and possible central involvement.  

An August 17, 2012, ENT clinic Progress Report reveals complaint of problems with imbalance toward the right side with occasional spinning.  No falls or trauma to the head were reported.  

A November 21, 2013, report of J. Cordero, MD, reveals complaint of dizziness every day and spinning.  Some episodes are brief and others last all day.  Romberg sign was negative.  The Fukuda Stepping Test revealed the Veteran turns to the right.  The diagnosis was central origin vertigo and peripheral vertigo.  

An August 2013 VA examination reveals complaint of worsening problems with balance, dizziness, and nausea.  The Veteran was reportedly taking Valium and reported focus and concentration problems related to Valium.  He described being "in a fog all the time."  He reported episodes of hearing impairment with vertigo more than once weekly with duration greater than 24 hours.  On examination, there was no staggering, his gait normal, but the examiner noted a tremor that makes him somewhat unbalanced.  Romberg sign was positive for unsteadiness.  The limb coordination test was normal.  The Veteran was working a couple days of week as a courier and reported he has to miss days off work.  He also reported that the disease affects his ability to play golf.  

A December 10, 2013, report of the Texas Tech Health Sciences Center reveals complaint of memory loss, confusion, and difficulty with speech and language.  The examiner's observation of the Veteran walking suggested he maintains a relatively restricted gait; however was able to ambulate independently.  The diagnosis was central origin vertigo

December 17, 2013, report of J. Cordero, MD, reveals findings of normal routine gait and tandem gait.  Toe and heel walking were normal; stance was normal; and Romberg sign was negative.  Diagnoses included central origin vertigo and unilateral hypoactive labyrinth.  

A February 20, 2014, report of J. Cordero, MD, reveals complaint of daily episodes of vertigo rated at 3 or 4/10 in severity, up to 7 or 8/10 (once a week).

A February 2, 2015, Primary Care Note reveals complaint of vertigo daily, but about three times a week, he will have more intense episodes.  The Veteran was also having some mild ataxia with his ambulation due to his vertigo. 

A statement submitted by the Veteran, received in March 2015, signed by a Physician Assistant with Orthopedic Specialists of Dallas, notes that the Veteran had been observed with symptoms of moderate to severe vertigo, in that his gait would sometimes deteriorate to the point of exhibiting a stumbling to staggering to cerebellar gait.  The statement notes that the Veteran reported that these episodes present themselves frequently to two to three times weekly.

Pertinent to the issue of the rating reduction and the claim for an increased rating, the Board finds that the initial selection of Diagnostic Code 6205 was not appropriate as the Veteran does not have Meniere's syndrome.  As set out above, the diagnoses assigned by his regular treatment providers in ongoing treatment notes, and in conjunction with testing conducted for vestibular function, have consistently been either vertigo or vestibular disorders such as hypoactive labyrinth, as diagnosed in December 2013.  In so finding, the Board acknowledges a confused statement by the August 2013 VA examiner.  In an apparent attempt to determine whether vertigo was actually related to the service-connected hearing loss and tinnitus, or was a separate condition, the examiner was asked whether vertigo was related to service or to a service-connected disability.  The examiner stated that vertigo was less likely than not related to service because the patient "is already service connected for Meniere's disease and vertigo is a component of that illness.  For that reason vertigo unlikely related to loud noise exposure as he is already service connected for Meniere's."

In addition to being unresponsive to the question asked, this statement is not consistent with the facts.  The grant of service connection was for vertigo, not for Meniere's syndrome, and the question asked by the RO related to vertigo, not to Meniere's syndrome.  Moreover, at the time of the December 2013 examination, the Veteran was no longer rated under the Diagnostic Code for Meniere's syndrome.  It is unclear why the examiner believed there had been a grant of service connection for Meniere's syndrome; however, the Board finds this belief to be factually inaccurate.    

In light of the errors in the December 2013 report, which the Board finds are material, the Board must place greater probative weight on the consistent findings of the Veteran's treatment providers, which have uniformly shown that he does not have Meniere's syndrome, but that he has vertigo associated with his service-connected hearing loss and tinnitus.  

When a condition is specifically listed in the Schedule, it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015); Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating... may be assigned only where the service-connected condition is 'unlisted'"). 

In this case, the Board finds that the diagnostic code for peripheral vestibular disorders encompasses vertigo and the hypoactive labyrinth diagnosed here.  In particular, peripheral vertigo, as diagnosed in November 2013, is defined as "vestibular" vertigo.  See Dorland's Illustrated Medical Dictionary 2080 (31st ed. 2007).  Moreover, the June 2010 Vestibular Evaluation Report was positive for right peripheral, i.e., nerve or end-organ vestibular pathology, and the November 2013 report of J. Cordero, MD, included testing which confirmed a diagnosis central origin vertigo and peripheral vertigo.  

Based on these findings, which confirm a peripheral vestibular disorder, but do not confirm a diagnosis of Meniere's syndrome, the Board finds that the application of Diagnostic Code 6205 constitutes rating by analogy and is not appropriate.

While the Board finds that the RO was correct to change the diagnostic code from 6205 to 6204 in the November 2012 rating decision, the Board finds that its decision to reduce the rating from 30 percent to 10 percent was not warranted.  The stated basis for the reduction was that the RO had committed CUE in assigning a separate rating under Diagnostic Code 6205 in addition to ratings for hearing loss and tinnitus under Diagnostic Codes 6100 and 6260.  This was a correct statement and finding, as such separate ratings are specifically prohibited under Diagnostic Code 6205.  However, the RO also concluded that a 30 percent rating under Diagnostic Code 6504 was not warranted as the evidence does not demonstrate occasional staggering.  

As a lay person, the Veteran is competent to testify as to factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In contrast with the definition of cerebellar gait under Diagnostic Code 6505, which is medical in nature and implies the presence of cerebellar pathology, the Veteran is competent to describe staggering, which is an observable physical action and as noted above, has no specific medical definition, and is generally defined as standing or proceeding unsteadily.  The Veteran's assertions of staggering are supported by statements from friends and family members who have attested to having witnessed him either stagger or walk unsteadily.  The Veteran's reports of staggering are also consistent with the clinical evidence which demonstrates that the Romberg sign was positive for unsteadiness in August 2013.  The evidence indicates the Veteran does not constantly stagger.  However, a 30 percent rating for vertigo requires only occasional staggering.

Based on evidence which demonstrates that the Veteran's symptoms have at all times during the period on appeal included dizziness and occasional staggering, the Board finds that, at the time of the rating reduction, there had not been a sustained improvement in the Veteran's actual symptomatology or an improvement in the Veteran's ability to function under the ordinary conditions of life and work. 
Accordingly, the reduction in the disability rating from 30 percent to 10 percent was not proper and is void.  

Turning to the question of a higher schedular rating, the Board acknowledges the Veteran request in the Notice of Disagreement that he should be assigned a 50 percent rating for vertigo.  However, there is no rating of 50 percent available for vertigo, even under Diagnostic Code 6205.  A 30 percent rating is the maximum schedular rating assignable under Diagnostic Code 6204.  For reasons set out above, the Board finds that the manifestations of the disability at issue are most appropriately rated under Diagnostic Code 6204, and no alternate Diagnostic Code is appropriate.  To the extent any higher schedular rating for this disability is sought, the Board finds that the preponderance of the evidence is against the claim and that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected vertigo is manifested by signs and symptoms such as dizziness and occasional staggering.  Moreover, the Board has considered the effect of medications which are used to treat vertigo.   See Mingo v. Derwinski, 2 Vet. App. 51 (1992) (an assessment of the side effects of the medications taken for a service-connected disability is required).  The Veteran has been noted to take Valium to treat the effects of vertigo, and he has reported that this affects his focus and concentration and makes him feel like he is in a fog.  

However, balanced against the effect of the medication, the Board must consider the effect of the medication in ameliorating the symptoms of the underlying disorder.  If the effect of the medication did not provide a net improvement in overall symptoms, it is presumed that the medication would be discontinued.  Moreover, the Veteran has not described how the effect of the medication is distinct from the underlying symptoms.  Both apparently leave him somewhat disoriented or dizzy, and would be presumed to affect his balance and his ability to perform sustained physical activity.  In this case, the Board finds that the effect of the medication does not produce disability that is not contemplated by the rating schedule.  In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).

Duties to Notify and Assist

The action to reduce the rating for vertigo did not arise from a claim or application for benefits; therefore, the notice provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  The increased rating claim was raised essentially in argument included in the Notice of Disagreement.  While, the RO did not send a specific notice letter addressing the requirements for an increased rating, it included the pertinent law and regulations, as well as the pertinent rating criteria, in the November 2014 Statement of the Case, and the issue was subsequently readjudicated in March 2015.  As discussed above, the RO complied with the special notification and procedural requirements for rating reductions in this case, and the Veteran has not made any specific argument regarding a failure to comply with those regulations.  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding the claim.  Any deficiency in the medical opinion provided by the August 2013 VA examiner, discussed above, is not prejudicial to the claim as no action was taken to terminate service connection for vertigo in response to that opinion, and as the Board has restored the rating which was the subject of the RO's rating reduction.  The Veteran has made no specific allegations as to the inadequacy of the examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

Restoration of a 30 percent rating for vertigo is granted.  

A disability rating in excess of 30 percent for vertigo is denied.  


REMAND

The issue of TDIU entitlement was denied by the RO in a January 2015 rating decision.  At the time of that decision, the disability rating for the service-connected vertigo was 10 percent.  In the decision above, the Board has granted restoration of a 30 percent rating for vertigo.  After implementing the Board's decision, and conducting any development deemed necessary, the RO should readjudicate the claim of entitlement to TDIU, to include the question of whether referral for an extraschedular TDIU is warranted.

Accordingly, the claim of entitlement to TDIU is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

After implementing the Board's decision to grant restoration of a 30 percent rating for vertigo, and after conducting any development deemed necessary, readjudicate the claim of entitlement to TDIU, to include the question of whether referral for an extraschedular TDIU is warranted.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


